FILED
                                                                       IN THE OFFICE OF THE
                                                                    CLERK OF SUPREME COURT
                                                                           MARCH 17, 2022
                                                                     STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2022 ND 56

State of North Dakota,                                 Plaintiff and Appellee
     v.
Cory Allen Almklov,                                 Defendant and Appellant



                         Nos. 20210162 & 20210163

Appeal from the District Court of Stutsman County, Southeast Judicial
District, the Honorable Troy J. LeFevre, Judge.

AFFIRMED.

Per Curiam.

Frederick R. Fremgen, State’s Attorney, Jamestown, N.D., for plaintiff and
appellee.

Kiara C. Kraus-Parr, Grand Forks, N.D., for defendant and appellant.
                             State v. Almklov
                         Nos. 20210162 & 20210163

Per Curiam.

[¶1] Cory Almklov appeals from criminal judgments entered after a jury
found him guilty of attempted murder, aggravated assault with a dangerous
weapon, two counts of providing false information to law enforcement,
burglary, and theft of property. Almklov argues he was convicted of the non-
cognizable offense of attempted knowing murder under an erroneous jury
instruction, the district court failed to properly instruct the jury on voluntary
intoxication, and there was insufficient evidence to convict him of one of the
counts of false information to law enforcement.

[¶2] We conclude Almklov waived his right to challenge the jury instructions
on appeal by expressly agreeing to the instructions at the district court. See
State v. Rende, 2018 ND 56, ¶ 9, 907 N.W.2d 361 (“It is a cardinal rule of
appellate review that a party may not challenge as error a ruling or other trial
proceeding invited by that party.”). Additionally, viewing the evidence in the
light most favorable to the verdict, we conclude substantial evidence exists that
could allow a jury to draw a reasonable inference in favor of conviction on the
count of false information to law enforcement. We summarily affirm under
N.D.R.App.P. 35.1(a)(3) and (7).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte